                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 EASTBAY, INC.,                                  §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §                   5:21-cv-00564
                                                                NO. _______________
                                                 §
 JOHN CARDENAS,                                  §                JURY DEMANDED
 TEXAS SPORTS & ENTERTAINMENT                    §
 LLC, and                                        §
 SHOWCASE ATHLETICS PLLC,                        §
                                                 §
        Defendants.                              §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Eastbay, Inc. (“Eastbay”) files this Original Complaint against Defendants John

Cardenas (“Cardenas”), Texas Sports & Entertainment LLC (“TSE”), and Showcase Athletics

PLLC (“Showcase” and together with Cardenas and TSE, “Defendants”) and respectfully alleges

as follows:

                                       INTRODUCTION

       1.      This is an action for breach of contract (against TSE and Showcase), breach of

contract on a personal guaranty (against Cardenas), suit on an open account (against all

Defendants), and suit on an account stated (against all Defendants) all arising out of Defendants’

failure to satisfy a debt due and owing Plaintiff of almost $500,000.

       2.      Eastbay timely and properly delivered nearly $500,000 worth of sporting goods to

TSE and Showcase, two companies for which Cardenas was an authorized purchaser and personal

guarantor for “any payments owed to Eastbay by” TSE and Showcase and for which Cardenas




                                                 1
“agree[d] to make all payments to Eastbay in the same manner as if he were the principal of the

Agreement[s].”

       3.      Payment for the sporting goods delivered by Eastbay to TSE and Showcase was

due within 30 days of purchase, but has not been made.

       4.      Defendants have never objected to the stated accounts as reflected in invoices

delivered to TSE and Showcase. And, notwithstanding numerous efforts by Eastbay to collect the

amounts due and owing, Eastbay has received just one payment in the amount of $50.

       5.      Defendants have disregarded their obligations to pay for the goods received, while

Eastbay has satisfied its obligations. Defendants thus owe Eastbay a total of $488,149.47, plus

interest, on the past-due accounts.

                                        THE PARTIES

       6.      Plaintiff Eastbay is a Wisconsin corporation with its principal place of business in

Wausau, Wisconsin.

       7.      Defendant Cardenas is an individual Texas resident and may be served with process

at his domicile located at 2522 Rockaway Lane, San Antonio, Texas 78232.

       8.      Upon information and belief, Defendant TSE is a Texas limited liability company

with principal places of business in both Austin and San Antonio, Texas. TSE may be served with

process at 211 E. 7th Street Suite 620, Austin, Texas 78701.

       9.      Upon information and belief, Defendant Showcase is a Texas limited liability

company with principal places of business in both Austin and San Antonio, Texas. Showcase may

be served with process at 211 E. 7th Street Suite 620, Austin, Texas 78701.




                                                2
                                  JURISDICTION AND VENUE

        10.      This Court has diversity jurisdiction under 28 U.S.C. § 1332(a)(1) because Plaintiff

and Defendants are citizens of different states and the amount in controversy in this lawsuit

exceeds the sum or value of $75,000, excluding interest or costs.

        11.      Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division under 28 U.S.C. §§ 1391(b)(1)-(3) because at least one Defendant

resides in this district, and would therefore be subject to this Court’s personal jurisdiction, and

because the events or omissions giving rise to Plaintiff’s claims occurred in substantial part in this

judicial district.

                                   FACTUAL BACKGROUND

        12.      Eastbay sells athletic footwear, apparel, equipment, and private-label merchandise

via mail and e-commerce orders.

        13.      Upon information and belief, Showcase and TSE are companies operating mainly

in Texas that outfit athletes with sporting equipment and organize sporting events.

        14.      Eastbay’s business relationship with Showcase began on or around May 28, 2020,

the signature date featured next to Cardenas’s signature on an application for credit, Business

Customer Profile, and Personal Guaranty form that Showcase submitted to Eastbay. (Ex. A.)

        15.      Thereafter, Showcase began ordering sporting goods from Eastbay, which Eastbay

delivered along with invoices for the goods.

        16.      Eastbay’s business relationship with TSE began on or around September 3, 2020,

the signature date featured next to Cardenas’s signature on an application for credit, Business

Customer Profile, and Personal Guaranty form that TSE originally submitted to Eastbay. (Ex. B.)

        17.      Thereafter, TSE began ordering sporting goods from Eastbay, which Eastbay

delivered along with invoices for the goods.


                                                  3
       18.     For both the Showcase and TSE accounts with Eastbay, Cardenas was listed as an

“Authorized Purchaser[]” and in connection with the set-up of those accounts, Cardenas signed

Personal Guaranty agreements for both companies and agreed “[i]n the event that the [companies

fail] to make any payment to Eastbay pursuant to the Agreement” to “personally guarantee[] any

payments owed to Eastbay by the [companies] and agree[d] to make all payments to Eastbay in

the same manner as if he were the principal of the Agreement.” (Ex. A; Ex. B.)

       19.     To date, Showcase has purchased from Eastbay $32,544.54 worth of sporting goods

for which it has received multiple invoices, payment for which is past due.

       20.     Neither Showcase nor Cardenas has objected to any of the invoices for the goods

delivered by Eastbay to Showcase.

       21.     To date, TSE has purchased from Eastbay $455,604.93 worth of sporting goods for

which it has received multiple invoices, payment for which is past due.

       22.     Neither TSE nor Cardenas has objected to any of the invoices for the goods

delivered by Eastbay to TSE.

       23.     Defendants’ refusal to pay for nearly $500,000 worth of goods that Eastbay has

timely and properly delivered has caused Eastbay monetary damages in the amount of the past due

invoices.

       24.     There is no indication that Defendants are willing to pay the amounts owed to

Eastbay despite due demand having been made.

                                    CAUSES OF ACTION

                COUNT I – Breach of Contract (Against TSE and Showcase)

       25.     Plaintiff restates and incorporates by reference herein the allegations in all

preceding paragraphs.




                                                4
       26.     The sales relationships TSE and Showcase each formed with Eastbay by sending

purchase order forms for goods, which Eastbay would fulfill and then deliver to TSE and

Showcase, give rise to valid and enforceable contracts. The application for credit and Business

Customer Profile form TSE and Showcase submitted to Eastbay containing the terms for purchase

and payment, and to which Eastbay agreed, also give rise to valid and enforceable contracts

between Eastbay, on the one hand, and TSE and Showcase on the other. As a party to the contracts,

Eastbay is the proper party to bring suit.

       27.     Eastbay performed its obligations under the contracts by fulfilling those

Defendants’ orders through the delivery of conforming goods.

       28.     Defendants TSE and Showcase have breached each of their contractual obligations

by failing to make payment within 30 days of the invoice date.

       29.     Eastbay has been damaged in the amount of $488,149.47 by reason of TSE and

Showcase’s refusal to pay for the goods that Plaintiff timely and properly delivered.

       30.     All conditions precedent have been satisfied.

        COUNT II – Breach of Contract on a Personal Guaranty (Against Cardenas)

       31.     Plaintiff restates and incorporates by reference herein the allegations in all

preceding paragraphs.

       32.     The Personal Guaranty agreements Cardenas signed to become guarantor of the

debts of both TSE and Showcase are valid and enforceable contracts between those entities and

Eastbay. As a party to the contracts, Eastbay is the proper party to bring suit.

       33.     In exchange for Eastbay’s extension of credit to TSE and Showcase, Cardenas

agreed to personally guarantee the obligations of TSE and Showcase.




                                                 5
         34.   Eastbay performed its obligations under the contracts by, among other things,

allowing Defendants to purchase goods on credit, which Eastbay delivered.

         35.   TSE and Showcase were required to make payment within 30 days of the invoice

date, but have failed to do so in violation of the underlying sales relationship.

         36.   Cardenas agreed “[i]n the event that the [companies fail] to make any payment to

Eastbay pursuant to the Agreement” to “personally guarantee[] any payments owed to Eastbay by

the [companies] and agree[d] to make all payments to Eastbay in the same manner as if he were

the principal of the Agreement.” (Ex. A; Ex. B.)

         37.   Despite the fact that more than 30 days have passed since the invoices were issued,

neither TSE nor Showcase has paid.

         38.   Nonpayment by either company triggered Cardenas’s obligation, as guarantor, to

pay their debts. Cardenas has failed to fulfill his obligations under the Personal Guaranty

agreements.

         39.   As a result of TSE and Showcase’s refusal to pay for $488,149.47 worth of goods

that Eastbay properly delivered, and for which Cardenas is liable per the terms of the Personal

Guaranty agreements he executed, Cardenas is responsible for paying these amounts due and

owing.

         40.   All conditions precedent have been satisfied.

               COUNT III - Suit on an Open Account (Against all Defendants)

         41.   Plaintiff restates and incorporates by reference herein the allegations in all

preceding paragraphs.




                                                  6
       42.     Eastbay sold and delivered nearly $500,000 in sporting goods to both TSE and

Showcase since the beginning of the business relationships between Eastbay and Defendants,

charging the accounts opened up in their names.

       43.     Eastbay allowed TSE and Showcase to purchase the goods on credit.

       44.     Eastbay often made shipments of goods directly to Cardenas. Invoices for the

goods were also directed to Cardenas, as well as TSE and Showcase. Upon information and belief,

Cardenas is a named principal of Showcase. And upon further information and belief, Showcase

is a principal of TSE.

       45.     The prices of the agreed-upon goods purchased and delivered over the course of the

business relationships were just and reasonable in accordance with the usual and customary prices

for similar items, with payment due on the goods within 30 days of the invoice date.

       46.     Despite the fact that more than 30 days have passed since the invoices were issued,

TSE, Showcase, and Cardenas have failed to pay, even after demand.

       47.     Defendants’ refusal to pay the $488,149.47 owed for the goods that Eastbay has

timely and properly delivered makes all Defendants liable for the amounts due and owing.

                  COUNT IV - Suit on an Account Stated (Against all Defendants)

       48.     Plaintiff restates and incorporates by reference herein the allegations in all

preceding paragraphs.

       49.     Consistent with agreed-upon, just, and customary terms, Eastbay allowed

Defendants to purchase goods on credit, with payment due within 30 days of the invoice date.

       50.     Cardenas signed Personal Guaranty agreements regarding the debts TSE and

Showcase owed to Eastbay, and as a result became guarantor of the debts owed to Eastbay.




                                                7
       51.      Despite the fact that 30 days have passed since the invoices were issued, no

Defendant has paid what is owed.

       52.      In addition to the invoices, Eastbay has sent account statements to Defendants that

cover the life of the business relationship, which upon information and belief, Defendants received

and to which they have not objected.

       53.      As a result, Defendants’ refusal to pay for $488,149.47 worth of goods that Eastbay

has timely and properly delivered has caused monetary damages to Eastbay in the amount

outstanding.

                                  DEMAND FOR JURY TRIAL

       54.      Plaintiff demands a jury trial for all claims entitled to a jury trial.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff requests whatever relief, in law and in equity, to which it may be

entitled, including but not limited to:

             a) Entry of a judgment against TSE, Showcase, and Cardenas related to any losses
                suffered by Plaintiff as a result of Defendants’ unlawful actions described herein;

             b) Actual and compensatory damages in the amount of $488,149.47 related to any
                losses suffered by Plaintiff as a result of Defendants’ unlawful actions described
                herein;

             c) Attorneys’ fees and other costs of litigation pursuant to Tex. Civ. Prac. & Rem.
                Code § 38.001; and

             d) Any other relief this Court deems just and proper.




                                                    8
Dated: June 14, 2021   Respectfully submitted,



                       Christopher M. Halbohn
                       Attorney of Record
                       Texas Bar No. 24109967
                       KELLEY DRYE & WARREN LLP
                       515 Post Oak Blvd., Suite 900
                       Houston, Texas 77027
                       Telephone: (713) 355-5000
                       Facsimile: (713) 355-5001
                       CHalbohn@kelleydrye.com

                       Robert Steiner
                       (Admission pending)
                       KELLEY DRYE & WARREN LLP
                       3 World Trade Center
                       175 Greenwich Street
                       New York, NY 10007
                       Tel: (212) 808-7965
                       RSteiner@KelleyDrye.com

                       Attorneys for Plaintiff
                       Eastbay, Inc.




                       9
